                                                                                              INVOICE
                                                                                                 Invoice # 1537
                                                                                               Date: 03/29/2021
                                                                                              Due Upon Receipt
Sparkman, Shepard & Morris, P.C.
P.O. BOX 19045
Huntsville, AL 35804


Tazewell T. Shepard, TRUSTEE
P. O. Box 19045
Huntsville, AL 35801

00244-Shepard, TRUSTEE-Estate of Lonnie Lee & Chanda Eugenia
Kittrell Case No. 13-80651

Estate of Lonnie Lee & Chanda Eugenia Kittrell Case No. 13-80651

  Type         Date                               Notes                            Quantity   Rate     Total

 Service    05/25/2018   Paralegal: Prepared & filed Motion to Reopen Case             0.40   $20.00    $8.00

 Expense    05/25/2018   Reimbursable expenses: Copies - 15 pages - Motion to          1.00    $3.75    $3.75
                         Reopen Case

 Expense    05/25/2018   Reimbursable expenses: Postage - 15 x .47 - Motion to         1.00    $7.05    $7.05
                         Reopen Case

 Service    06/20/2018   Paralegal: Prepared & filed case status change letter,        1.30   $20.00   $26.00
                         changed to asset in TCMS. imported assets, & opened
                         file; Prepared three Applications to Employ SC &
                         emailed to K. Johnson to forward to SC for their review
                         and provide supporting documents

 Service    07/02/2018   Paralegal: Reviewed email from K. Johnson that she            0.10   $20.00    $2.00
                         has submitted a request to notify the firms of the need
                         of the fee reduction & to obtain their bios.

 Service    07/19/2018   Paralegal: Reviewed email from K. Johnson re SC fee           0.20   $20.00    $4.00
                         reduction

 Service    07/31/2018   Paralegal: Reviewed email from K. Johnson with                0.10   $20.00    $2.00
                         update on revised closing statement

 Service    08/14/2018   Paralegal: Reviewed email from K. Johnson providing           0.20   $20.00    $4.00
                         revised settlement statement & confirmation on SC
                         approval of Applications to Employ

 Service    09/28/2018   Paralegal: Reviewed emails from K. Johnson with SC            0.20   $20.00    $4.00
                         approval of Applications to Employ SC




                                                    Page 1 of 3
Case 13-80651-CRJ7 Doc 67-2 Filed 05/19/21 Entered 05/19/21 16:18:32                                    Desc
                  Exhibit 2 - Trustees Expenses Page 1 of 3
                                                                                 Invoice # 1537 - 03/29/2021




Service   10/30/2018   Paralegal: Revised Applications to Employ per K.          0.30    $20.00      $6.00
                       Johnson email; Emailed K. Johnson re names &
                       addresses needed to complete COS

Service   12/11/2018   Paralegal: Reviewed & responded to email from K.          0.30    $20.00      $6.00
                       Johnson regarding defense information

Service   02/21/2019   Paralegal: Revised & filed 3 Applications to Employ SC;   2.00    $20.00     $40.00
                       Emailed K. Johnson with copies of filed Applications;
                       Prepared Motion to Approve Compromise & Settlement
                       & 3 Motions to Pay SC Fees

Expense   02/21/2019   Reimbursable expenses: Copies - 70 pages -                1.00    $17.50     $17.50
                       Applications to Employ SC

Expense   02/21/2019   Reimbursable expenses: Postage - 7 x .65 -                1.00     $4.55      $4.55
                       Applications to Employ SC

Service   03/19/2019   Paralegal: Emailed SC re appearance in court              0.10    $20.00      $2.00
                       tomorrow

Service   03/21/2019   Paralegal: Prepared 3 proposed orders approving           0.40    $20.00      $8.00
                       Applications to Employ SC & submitted to court for
                       entry; Emailed K. Johnson with copy of entered orders

Service   04/05/2019   Paralegal: Revised Motion for Approval of Compromise      0.40    $20.00      $8.00
                       and Settlement; Emailed K. Johnson with Motion for
                       Approval of Compromise and Settlement & 3 Motions to
                       Pay SC Fees for counsel to review

Service   04/15/2019   Paralegal: Reviewed email from K. Johnson requesting      0.10    $20.00      $2.00
                       drafts of proposed orders for the the Motion for
                       Approval of Compromise and Settlement & the 3
                       Motions to Pay SC Fees

Service   04/17/2019   Paralegal: Prepared draft proposed orders for the         0.40    $20.00      $8.00
                       Motion for Approval of Compromise and Settlement &
                       the 3 Motions to Pay SC Fees & emailed to K. Johnson
                       per her request

Service   05/30/2019   Paralegal: Reviewed email from K. Johnson re getting      0.10    $20.00      $2.00
                       update on various motions

Service   06/07/2019   Paralegal: Reviewed email from K. Johnson with            0.20    $20.00      $4.00
                       defense counsel edits to settlement motion & proposed
                       order

Service   07/11/2019   Paralegal: Emailed K. Johnson for update on Motions       0.20    $20.00      $4.00
                       to Pay SC for Blizzard & Nabers & Willis Law Firm;
                       Reviewed email from K. Johnson with Willis Law Firm
                       Motion to Pay & with status of Blizzard & Nabers
                       Motion to Pay

Service   07/12/2019   Paralegal: Reviewed email from K. Johnson providing       0.10    $20.00      $2.00
                       Motion to Pay SC for Blizzard & Nabers

Service   07/26/2019   Paralegal: Filed Motion for Approval of Compromise &      1.00    $20.00     $20.00
                       Settlement & 3 Motions to Pay SC Fees




                                                 Page 2 of 3
Case 13-80651-CRJ7 Doc 67-2 Filed 05/19/21 Entered 05/19/21 16:18:32                                Desc
                  Exhibit 2 - Trustees Expenses Page 2 of 3
                                                                                   Invoice # 1537 - 03/29/2021




 Expense   07/26/2019   Reimbursable expenses: Copies - 126 pages - Motion       126.00       $0.25    $31.50
                        for Approval of Compromise & Settlement & 3 Motions
                        to Pay SC Fees

 Expense   07/26/2019   Reimbursable expenses: Postage - 21 x .50 - Motion        21.00       $0.50    $10.50
                        for Approval of Compromise & Settlement & 3 Motions
                        to Pay SC Fees

 Service   08/21/2019   Paralegal: Prepared proposed orders approving the          0.30    $20.00       $6.00
                        Motion for Compromise & Settlement & the 3 Motions
                        to Pay SC Fees & submitted to court for entry

 Service   11/05/2019   Paralegal: Received & deposited MDL settlement check       0.20    $20.00       $4.00
                        from Blizzard BSC Settlement Escrow Account in the
                        amount of $87,550.41

 Service   12/24/2019   Paralegal: Prepared & filed Report of Initial Deposit      0.20    $20.00       $4.00

 Service   12/24/2019   Paralegal: Prepared status report                          0.20    $20.00       $4.00

 Service   04/17/2020   Paralegal: Filed status report                             0.10    $20.00       $2.00

 Service   09/10/2020   Paralegal: Prepared & filed status report                  0.20    $20.00       $4.00

 Service   12/16/2020   Paralegal: DH prepared and filed updated status report     0.20    $20.00       $4.00
                        in this case. Sent copy to BA for their informaiton.

 Service   03/29/2021   Paralegal: Review and verify claims; prepare TFR/NFR;      3.60    $20.00      $72.00
                        close trustee bank account

 Expense   03/29/2021   Misc. Trustee Expenses: Pro Rata Share of Trustee's        1.00   $100.00     $100.00
                        bond premium

 Service   03/31/2021   Paralegal: FUTURE WORK: File and serve TFR/NFR;            2.50    $20.00      $50.00
                        Prepare and filed TDR; close case; close in database;
                        close and box files.

 Expense   03/31/2021   Misc. Trustee Expenses: FUTURE DISBURSEMENTS:              3.00       $3.00     $9.00
                        (Calculated at number of claims x $3.00)

 Expense   03/31/2021   Mailout (Copies & Postage): FUTURE WORK: Copies            1.00    $50.00      $50.00
                        and Postage for mailout of NFR and TDR


                                                                                      Total           $545.85




Please make all amounts payable to: Sparkman, Shepard & Morris, P.C.




                                                   Page 3 of 3
Case 13-80651-CRJ7 Doc 67-2 Filed 05/19/21 Entered 05/19/21 16:18:32                                   Desc
                  Exhibit 2 - Trustees Expenses Page 3 of 3
